ORDER

PER CURIAM.
Jevons Brown (Claimant) appeals from an Order of the Labor and Industrial Relations Commission (Commission) disqualifying Claimant for waiting week credit and benefits because Claimant was discharged for misconduct connected with Claimant’s work. We have reviewed the briefs of the parties and the record on appeal and conclude that the decision of the Commission is supported by sufficient competent evidence in the record. Section 288.210 RSMo 2000. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).